DETAILED ACTION
Claims 1, 2, 4, 6-8, 10, 12-14, 16, and 18 are amended. Claims 3, 9, and 15 are cancelled. Claims 1, 2, 4-8, 10-14, and 16-18 are pending in the application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Examiner’s Notes
The Examiner cites particular sections in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Response to Amendment
Amendments to the abstract are fully considered and are satisfactory to overcome the objections directed to the abstract in the previous Office Action.
Amendments to claims 2, 6, 8, 12, 14, and 18 are fully considered and are satisfactory to overcome the objections directed to the claims in the previous Office Action

Specification
The use of the terms GRAPHQL, APOLLO CLIENT, JAVASCRIPT, PYTHON, RUBY, JAVA, SCALA, GO, ELIXIR, ERLANG, AMAZON WEB SERVICES, and AMAZON which are a trade name or a mark used in commerce, have been noted in this application. They should be capitalized wherever they appear and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 6-8, 10, 12-14, 16, and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6-9, 13-16, and 20 of copending Application No. 16/255,795 (hereinafter “reference application”) in view of Fung et al. (US 2017/0193058 A1; hereinafter Fung). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2, 6-9, 13-16, and 20 of the reference application anticipates claims 1, 2, 4, 6-8, 10, 12-14, and 16 of the instant application, respectively; except for the features of “generating a link between the first resource and the second resource that causes the first field in the schema to be resolved against the second resource”.

generating a link between the first resource and the second resource (see e.g. Fung, paragraph 41: “the two or more data sets to be blended can be aggregated and then blended together (also referred to herein as "joined")”; and paragraph 45: “blend operation is adapted to collapse the columns from the columns from a primary data set with one or more joined (or linked) columns from one or more secondary data sets””) that causes the first field in the schema to be resolved against the second resource (see e.g. Fung, paragraph 42: “The data blend calculation can be performed (by the calculation engine at the server) to join the data set nodes DS1 and DS2 at join node 105… The backend server can then build a database query to communicate to the database to retrieve a resulting data set”; paragraph 44: “FIG. 2 depicts an example join node data structure generated by the data blend operation illustrated in FIG. 1. In this embodiment, join node data structure 205 comprises a joined column 221 upon which the data blend operation has been performed. In this example, "country" in table 110 of data set node DS1 was specified as the column to blend on during the data blending operation”; and Fig. 2).
The reference application and Fung are analogous art because they are in the same field of endeavor: query processing utilizing integrated data sets. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the reference application with the teachings of Fung. The motivation/suggestion would be to improve integration process of the set of records (see e.g. Fung, paragraphs 2-4).
Furthermore, it would have been obvious to one of ordinary skill in the art to realize the system disclosed in claim 18 in view of claims 7 and 15 of the reference application and the teachings presented in Fung as discussed above.
This is a provisional nonstatutory double patenting rejection.

Claims 3, 9, and 15 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 8, and 15 of the reference application and Fung as applied to claims 1, 7, and 13 above, and further in view of Raman et al. (US 2019/0340273 A1; hereinafter Raman).
Claims 1, 8, and 15 of the reference application does not disclose “accessing the second resource from the cloud infrastructure API is dependent on first accessing the first resource from the cloud infrastructure API” as recited in claim 3 and/or the similar limitations recited in claims 9 and 15.
However, Raman teaches:
accessing the second resource from the cloud infrastructure API is dependent on first accessing the first resource from the cloud infrastructure API (see e.g. Raman, paragraph 71: “records or sequences, which may enable nesting, such as where records encapsulate other records and/or sequences of records and/or atoms. In some scenarios, a hierarchical arrangement of atoms, records, and/or sequences may be consistently represented in and by the data layout… relationships may be represented as identifiers and/or memory references stored in one sequence, record, and/or atom that respectively reference another sequence, record, and/or atom; in other scenarios”).
The reference application and are analogous art because they are in the same field of endeavor: query processing utilizing graph query language. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the reference application with the teachings of Raman. The motivation/suggestion would be to increase the robustness of data processing by considering inter-data relationships.
This is a provisional non-statutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 6-8, 10, 12-14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Raman et al. (US 2019/0340273 A1; hereinafter Raman) in view of Bucchi et al. (US 2019/0196890 A1; hereinafter Bucchi) and Fung et al. (US 2017/0193058 A1; hereinafter Fung).

With respect to claim 1, Raman teaches: A method comprising: 
electronically digitally obtaining access to one or more distributed data storage devices (see e.g. Raman, Fig. 1: “104”; and paragraph 28: “distributed over a set of servers 104… the servers 104 comprise storage 106”) that digitally store a first resource and a second resource (see e.g. Fig. 1: “Record Set 108”; paragraph 28: “servers 104 comprise storage 106 that stores a portion of the data set 102, such as a record set 108”; and Fig. 7: “702”, “708”, “714”, “722”) each of the first resource and the second resource being selected from a plurality of digitally stored resources (see e.g. Raman, paragraph 28: “a data set 102 that is typically distributed over a set of servers 104”; paragraph 29: “two or more servers 104 may store replicas of a selected portion of the data set 102”; and paragraph 30: “some servers 104 may store a distinct subset of records 112 of the data set 102”), the first resource comprising a first set of one or more digitally stored data objects (see e.g. Raman, paragraph 2: “records (e.g., rows of a database or objects of an object set)”; paragraph 29: “two or more servers 104 may store replicas of a selected portion of the data set 102”; and paragraph 30: “some servers 104 may store a distinct subset of records 112 of the data set 102”) and the second resource comprising a second set of one or more digitally stored data objects (see e.g. Raman, paragraph 2: “records (e.g., rows of a database or objects of an object set)”; paragraph 29: “two or more servers 104 may store replicas of a selected portion of the data set 102”; and paragraph 30: “some servers 104 may store a distinct subset of records 112 of the data set 102”), each of the first resource and the second resource having different organizational formats that are not natively displayable together (see e.g. Raman, paragraph 70: “the native format of the records 112 is a row of a table in a relational database; a key/value pair in a key/value store; a node or edge in a graph; and/or an entity in a document of a document-oriented storage system”; and paragraph 73: “a variety of records 112, formatted according to various data models”); 
defining, at a client computer (see e.g. Raman, paragraph 90: “the tasks of query processing and identification of the records 112 involved in the query 124 may be performed, in whole or in part, by… a device of the client 122”), a schema (see e.g. Raman, paragraph 68: “Base Representation”; and paragraph 71: “indexing the records 112 in a data set index 114 in a base representation”) in a graph query language processing system (see e.g. Raman, paragraph 70: “a graph-oriented query language, such as GraphQL”), the schema indicating which querying operations (see e.g. Raman, paragraph 70: “to fulfill queries over the index of the records 112 in a variety of query formats”) and mutating operations (see e.g. Raman, paragraph 7: “Updates to the data set, including the addition, updating, and deletion of records”) that an endpoint of the graph query language processing system supports (see e.g. Raman, paragraph 70: “query formats, such as relational queries specified in a variant of the Structured Query Language (SQL); a graph-oriented query language, such as GraphQL; a document-oriented query language, such as XPath; and/or a query language associated with a language, such as a language-integrated query (LINQ) or a variant of JavaScript Query Language (JQL)”; and paragraph 7: “Updates to the data set, including the addition, updating, and deletion of records, may be routed to the index server and automatically indexed”), wherein defining the schema comprises: 
see e.g. Raman, paragraph 74: “a "People" record 736”) in the schema (see e.g. Raman, paragraph 71: “indexing the records 112 in a data set index 114 in a base representation”; paragraph 74: “The base representation may comprise a tree organization 730, beginning with a root node 732 comprising a "People" record 736. The "People" record 736 comprises a sequence 734 of records 736 that respectively represent the people provided in each set of records 112”; paragraph 75; and Fig. 7); 
mapping the second resource of the plurality of digitally stored resources [from the cloud infrastructure API] to a second field (see e.g. Raman, paragraph 74: “a first atom 738 indicating the name of each person”) in the schema (see e.g. Raman, paragraph 71: “indexing the records 112 in a data set index 114 in a base representation”; paragraph 74: “Each record 736 includes a first atom 738 indicating the name of each person, and a second atom 738 that is also a record 736 representing familial relationships”; paragraph 75; and Fig. 7) … that causes the first field in the schema to be resolved against the second resource (see e.g. Raman, paragraph 52: “evaluates a query 124 over the data set 102 submitted by a client 122 by identifying, among the storage servers 210 of the server set, a particular storage server 322 that stores the record 112 (e.g., according to the hashtable 314 of the data set index 114), and that initiates a fulfillment of the query 124 by the particular storage server 322”; paragraph 71: “indexing the records 112 in a data set index 114”; and paragraph 74: “The "People" record 736 comprises a sequence 734 of records 736 that respectively represent the people provided in each set of records 112”); 
generating and submitting a query to the endpoint (see e.g. Raman, paragraph 31: “a client 122 submits a query 124 to a server 104”) based on the schema (see e.g. Raman, paragraph 31: “utilize the index 114”; and paragraph 71: “data set index 114 in a base representation”) that causes, because of the mappings (see e.g. Raman, paragraph 31: “utilize the index 114 to identify the memory address of the corresponding record 112”; paragraphs 74-75; and Fig. 7), retrieving the first resource [from the cloud infrastructure API] and the second resource (see e.g. Raman, paragraph 31: “retrieve the record 112 at the identified address”; and paragraph 77: “after the "Mary" and "John" records 112 that are originally provided as entities of the document store 722 are converted into the base representation and stored in the data set index 114, a query 124 may be received that requests a selection of records 112 in a different requested format--e.g., as rows 706 of a relational table 702, as key/value pairs of a key/value store 708, or as interconnected nodes 716 of a graph 714. Such a query 124 may be fulfilled”) [from the cloud infrastructure API]; 
in response to submitting the query, receiving an integrated output based on the first field and the second field (see e.g. Raman, paragraph 31: “utilize the index 114 to identify the memory address of the corresponding record 112; retrieve the record 112 at the identified address; and return the record 112 to the client 122 to fulfill the query 124”; and paragraph 74: “a conversion of each record 112 into a base representation may unify the records 112 into a shared common format that preserves the semantic representations of each such record 112 in the data set index 114”); and
Raman does not explicitly disclose utilizing a “cloud infrastructure API”.
However, Bucchi teaches:
from a cloud infrastructure API (see e.g. Bucchi, paragraph 71: “API query system (342) is hosted in the network, for example in a cloud server”; and paragraph 70: “The API query endpoint (342) is flexible to support a generic protocol such as GraphQL and a generic query language such as GraphQL, SPARQL, and/or another declarative graph query language”)
Raman and Bucchi are analogous art because they are in the same field of endeavor: query processing utilizing graph query language. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Raman with the teachings of Bucchi. The motivation/suggestion would be to improve networked based processing capabilities associated with services.
Furthermore, even though Raman discloses various record sets 702, 708, 714, 722 (i.e. resources) and integrating these record sets, Raman does not explicitly disclose generating a link between these sets and/or displaying the integrated resources.
However, Fung teaches:
by generating a link between the first resource to the second resource (see e.g. Fung, paragraph 41: “the two or more data sets to be blended can be aggregated and then blended together (also referred to herein as "joined")”; and paragraph 45: “blend operation is adapted to collapse the columns from the columns from a primary data set with one or more joined (or linked) columns from one or more secondary data sets”)
displaying, at the client computer, a digital data display that shows the integrated output of the first resource and the second resource in a single unified format (see e.g. Fung, paragraph : “The objects that are linked together are displayed in the client interface 400”; and Fig. 4).
Raman and Fung are analogous art because they are in the same field of endeavor: query processing utilizing integrated data sets. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Raman with the teachings of Fung. The motivation/suggestion would be to improve integration process of the set of records (see e.g. Fung, paragraphs 2-4).

With respect to claim 2, Raman as modified teaches: The method of claim 1, wherein the schema is defined by a schema definition language (SDL) (see e.g. Raman, paragraph 70: “a graph-oriented query language, such as GraphQL”).

With respect to claim 4, Raman as modified teaches: The method of claim 1, wherein retrieving the first resource from the cloud infrastructure API and the second resource from the cloud infrastructure API comprises: 
executing a first resolver function to resolve the first field in the schema with the first resource (see e.g. Raman, paragraph 52: “a record locator 312 that evaluates a query 124 over the data set 102 submitted by a client 122 by identifying, among the storage servers 210 of the server set, a particular storage server 322 that stores the record 112 (e.g., according to the hashtable 314 of the data set index 114), and that initiates a fulfillment of the query 124 by the particular storage server 322”); and 
executing a second resolver function to resolve the second field in the schema with the second resource (see e.g. Raman, paragraph 52: “a record locator 312 that evaluates a query 124 over the data set 102 submitted by a client 122 by identifying, among the storage servers 210 of the server set, a particular storage server 322 that stores the record 112 (e.g., according to the hashtable 314 of the data set index 114), and that initiates a fulfillment of the query 124 by the particular storage server 322”).

With respect to claim 6, Raman as modified teaches: The method of claim 1, wherein the schema defines the single unified format of presenting the first resource and second resource (see e.g. Raman, paragraph 74: “conversion of each record 112 into a base representation may unify the records 112 into a shared common format”).

With respect to claims 7, 8, 10, and 12: Claims 7, 8, 10, and 12 are directed to one or more non-transitory computer-readable media storing instructions which, when executed by one or more processors, cause operations corresponding to the method disclosed in claims 1, 2, 4, and 6, respectively; please see the rejections directed to claims 1, 2, 4, and 6 above which also cover the limitations recited in claims 7, 8, 10, and 12. Note that, Raman also discloses a computer-readable 

With respect to claims 13, 14, 16, and 18: Claims 13, 14, 16, and 18 are directed to a computer system comprising one or more processors and one or more memories storing instructions which, when executed by the one or more processors, cause the one or more processors to perform active functions corresponding to the method disclosed in claims 1, 2, 4, and 6, respectively; please see the rejections directed to claims 1, 2, 4, and 6 above which also cover the limitations recited in claims 13, 14, 16, and 18. Note that, Raman also discloses a computing device 1302 comprising a processing unit 1306 and a memory 1308 comprising instructions configured to perform active steps corresponding to the method disclosed in claims 1, 2, 4, and 6 (see e.g. Raman, paragraphs 130-132; and Fig. 13).

Claims 5, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Raman in view of Bucchi and Fung as applied to claims 1, 7, and 13 above, and further in view of Haggie et al. (US 2018/0089290 A1; hereinafter Haggie).

With respect to claim 5, Raman as modified teaches: The method of claim 1, 
Raman does not but Haggie teaches: 
wherein the cloud infrastructure API comprises an Amazon Web Services API (see e.g. Haggie, paragraph 279: “add-ons 224 can help to collect, transform, and normalize data fields from various sources. Examples of add-ons include Amazon Web Services (AWS) CloudWatch, Containerization (e.g., cAdvisor/Heapster), and Docker Remote API”).
Raman and Haggie are analogous art because they are in the same field of endeavor: query processing utilizing graph query language. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Raman with the teachings of Haggie. The motivation/suggestion would be to provide a platform-independent interoperability standard for secure and reliable exchange of data among diverse platforms (see e.g. Haggie, paragraph 279).

With respect to claim 11: Claim 11 is directed to one or more non-transitory computer-readable media storing instructions which, when executed by one or more processors, cause operations corresponding to the method disclosed in claim 5; please see the rejection directed to claim 5 above which also covers the limitations recited in claim 11.

With respect to claim 17: Claim 17 is directed to a computer system comprising one or more processors and one or more memories storing instructions which, when executed by the one or more processors, cause the one or more processors to perform active functions corresponding to the method disclosed in claim 5; please see the rejection directed to claim 5 above which also covers the limitations recited in claim 17.

Response to Arguments
Applicant's arguments filed 11/19/2020 have been fully considered but they are not persuasive. In detail:

(1)	Regarding claim 1, applicant argues that Raman in view of Bucchi fails to teach the limitation “mapping the second resource of the plurality of digitally stored resources from the cloud infrastructure API to a second field in the schema by generating a link between the first resource to the second resource that causes the first field in the schema to be resolved against the second resource” as recited. 
	However, note that Raman does disclose various sets of data records (i.e. resources) comprising records that are mapped to fields of a base representation (i.e. a schema). 
For example, Raman discloses a relational table 702 (i.e. a first resource), a key/value store 708 (i.e. a second resource), a graph 714 (i.e. a third resource), and a document store 722 (i.e. a fourth resource) in Fig. 7 with records that are mapped to the corresponding fields of the data set index 114 (i.e. the base representation), such as the records “Joe”, “Paul”, and “Mike” of the key/value store 708 are mapped to name field 738 (i.e. a second field) of the data set index 730.
Therefore, Raman teaches the limitation “mapping the second resource of the plurality of digitally stored resources … to a second field in the schema”.
Raman further discloses resolving queries for particular records according to the data set index 114, including the records identified under the “People” field 736 (i.e. the first field) that includes the records from the key/value store 708 (i.e. the second resource) along with the other stores, as shown in Fig. 7 (see e.g. Raman, paragraph 52: “evaluates a query 124 over the data set 102 submitted by a client 122 by identifying, among the storage servers 210 of the server set, a particular storage server 322 that stores the record 112 (e.g., according to the hashtable 314 of the data set index 114), and that initiates a fulfillment of the query 124 by the particular storage server 322”; paragraph 71: “indexing the records 112 in a data set index 114”; and paragraph 74: “The "People" record 736 comprises a sequence 734 of records 736 that respectively represent the people provided in each set of records 112”).
Therefore, Raman teaches the limitation “causes the first field in the schema to be resolved against the second resource”.
However, Raman does not explicitly disclose utilizing a cloud infrastructure API for processing the queries directed to the abovementioned sets of records. 
On the other hand, Bucchi discloses utilizing an API query system 342 hosted on a cloud server for processing GraphQL queries (see e.g. Bucchi, paragraph 71: “API query system (342) is hosted in the network, for example in a cloud server”; and paragraph 70: “The API query endpoint (342) is flexible to support a generic protocol such as GraphQL and a generic query language such as GraphQL, SPARQL, and/or another declarative graph query language”).
	Consequently, Raman in view of Bucchi teaches the limitation “mapping the second resource of the plurality of digitally stored resources from the cloud infrastructure API to a second field in the schema by generating a link between the first resource to the second resource that causes the first field in the schema to be resolved against the second resource” as recited in claim 1, and the Examiner maintains the corresponding rejection. For more details, please see the rejection directed to claim 1 above.

Applicant’s arguments with respect to the limitation “generating a link between the first resource and the second resource” recited in claim 1, and the similar limitations recited in claims 7 and 13, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent No. 10,268,737 B2 by Fung et al.
U.S. Patent No. 10,140,325 B2 by Fung et al.
U.S. Patent Application Publication No. 2019/0340287 A1 by Tamjidi et al.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umut Onat whose telephone number is (571)270-1735.  The examiner can normally be reached on M-Th 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/UMUT ONAT/Primary Examiner, Art Unit 2194